                           TENTATIVE RULING
                  ISSUED BY JUDGE LAURA S. TAYLOR




Debtor:      PETER LOBDELL & DAWN MARIE PHILP
Number:      15-01149-LT13
Hearing:     10:00 AM Thursday, November 8, 2018
Motion:   HEARING SET BY COURT REGARDING SUBMISSION OF ORDERS
ON MOTION FOR RELIEF FROM STAY, RS NO. AP-1 (fr 10/02/18)


Hear as to status. This matter was continued to allow the parties to submit a stipulated
adequate protection order as set forth on the record. If such an order is submitted and
entered prior to the hearing, the matter will be taken off calendar and appearances will
be excused. The Court is aware that the Movant has lodged an order that is not an
APO. The Court needs additional information at the hearing in this regard.
